Case: 2:18-cv-00075-WOB-CJS Doc #: 58 Filed: 11/05/19 Page: 1 of 1 - Page ID#: 2088



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF KENTUCKY
                      NORTHERN DIVISION AT COVINGTON


 CIVIL ACTION NO. 2:18-cv-75 (WOB-CJS)

 LISA MEIMAN                                             PLAINTIFF


 VS.                                JUDGMENT


 AETNA LIFE INS. CO.                                     DEFENDANT


       Pursuant     to   the   Memorandum      Opinion   and   Order    entered

 concurrently herewith,

       IT IS ORDERED AND ADJUDGED that judgment on the administrative

 record be, and is hereby, ENTERED IN FAVOR OF DEFENDANT AETNA LIFE

 INSURANCE AGAINST PLAINTIFF LISA MEIMAN and that the Complaint

 herein is hereby DISMISSED WITH PREJUDICE.

       This 5th day of November, 2019.
